Case 3:15-cv-01323-SMY Document 145 Filed 03/26/21 Page 1 of 5 Page ID #1814




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TAD THIEMS, co-executor of the                      )
 ESTATE OF GARY THIEMS, deceased,                    )
 and THIEMS CONSTRUCTION                             )
 COMPANY, INC.,                                      )
                                                     )   Case No. 15-cv-1323-SMY
                          Plaintiffs,                )
                                                     )
 vs.                                                 )
                                                     )
 UNITED FIRE & CASUALTY                              )
 INSURANCE COMPANY,                                  )
                                                     )
                          Defendant.                 )


                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Pending before the Court are the motions in limine filed by Plaintiffs (Docs. 108 - 110)

and Defendant (Doc. 111). The purpose of a motion in limine is to allow the trial court to rule

on the relevance and admissibility of evidence before it is offered at trial.    See Luce v. United

States, 469 U.S. 38, 41, n.4 (1984)(“although the Federal Rules of Evidence do not

explicitly authorize in limine rulings, the practice has developed pursuant to the district

court's inherent authority to manage the course of trials”). It serves to “aid the trial

process by enabling the court to rule in advance of trial on the relevance of certain forecasted

evidence, as to issues that are definitely set for trial, without lengthy argument at, or interruption

of, the trial.” Wilson v. Williams, 182 F.3d 562, 566 (7th Cir. 1999) (citing Palmieri v. Defaria,

88 F.3d 136, 141 (2nd Cir. 1996). A court may reserve judgment until trial, so that the motion in

limine is placed “in an appropriate factual context.” Nat'l Union, 937 F. Supp. at 287; Jonasson

v. Lutheran Child and Family Services, 115 F.3d 436, 440 (7th Cir. 1997).

                                              Page 1 of 5
Case 3:15-cv-01323-SMY Document 145 Filed 03/26/21 Page 2 of 5 Page ID #1815




        The movant has the burden of demonstrating that the evidence is inadmissible on any

relevant ground, “for any purpose.” Plair v. E.J. Brach & Sons, Inc., 864 F. Supp. 67, 69

(N.D. Ill. 1994).   The court may deny a motion in limine when it “lacks the necessary

specificity with respect to the evidence to be excluded.” Nat’l Union Fire Ins. Co. of Pittsburgh

v. L.E. Myers Co. Group, 937 F. Supp. 276, 287 (S.D.N.Y. 1996). Moreover, the court may

alter an in limine ruling based on developments at trial or sound judicial discretion. Luce, 469

U.S. at 41. “Denial of a motion in limine does not necessarily mean that all evidence contemplated

by the motion will be admitted at trial.” Hawthorne Partners v. AT&T Tech., Inc., 831 F.

Supp.1398, 1401 (N.D. Ill. 1993). Rather, denial reflects the fact that the court cannot decide

admissibility outside the context of trial. Plair, 864 F. Supp. at 69.

          The Court should exclude evidence on a motion in limine “only when the evidence

is clearly inadmissible on all potential grounds.” Jonasson, 115 F.3d at 440. And, motion in

limine rulings are “subject to change when the case unfolds” at trial. Luce, 469 U.S. at 41.

Indeed, “even if nothing unexpected happens at trial, the district judge is free, in the exercise of

sound judicial discretion, to alter a previous in limine ruling.” Id. With these principles in mind,

the Court rules as follows:

                           Plaintiffs Motion in Limine No. 1 (Doc. 108)

       Plaintiffs move to bar any comments, arguments, or query by counsel during voir dire

and/or trial that the underlying case went to trial because of the wishes of the insured, Gary Thiems,

or that the underlying case failed to settle due to any of the actions or inactions of Gary Thiems.

The motion is GRANTED as it relates to any suggestion that Thiems’ consent was required to

settled the underlying case. The motion is DENIED in all other respects.




                                              Page 2 of 5
Case 3:15-cv-01323-SMY Document 145 Filed 03/26/21 Page 3 of 5 Page ID #1816




                         Plaintiffs’ Motion in Limine No. 2 (Doc. 109)

       Plaintiffs move to preclude United Fire’s retained expert Allan D. Windt from testifying

regarding legal conclusions and should not be allowed to testify regarding legal duties.

Specifically, sections I, II, and III of Windt’s report discuss legal duties and legal conclusions

which is improper for a retained expert witness to discuss. “Under Illinois law, the interpretation

of an insurance policy is a question of law.” BASF AG v. Great Am. Assurance Co., 522 F.3d 813,

818–19 (7th Cir. 2008). Although experts may provide opinions as to the ultimate factual issues

in a case, U.S. v. Pansier, 576 F.3d 726, 738 (7th Cir. 2009), they may not testify “as to legal

conclusions that will determine the outcome of the case” under Rule 702. Good Shepherd Manor

Found. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (excluding expert testimony that

consisted of legal conclusions). Courts must limit expert testimony so as not to allow experts to

opine on ‘what the law required’ or ‘testify as to the governing law,’ which is what Windt does in

Sections I, II, and III of his report. Accordingly, the motion is GRANTED. Windt cannot offer

an opinion on what was required of United Fire under the law.

                         Plaintiffs’ Motion in Limine No. 3 (Doc. 110)

       Plaintiffs move to bar any comments, arguments, or query by counsel during voir dire

and/or trial that Plaintiffs’ expert Gary Fye is unqualified as an expert witness. The motion is

GRANTED pursuant to the Court’s Order at Doc. 143.

                        Defendant’s Motion in Limine No. 1 (Doc. 111)

       Defendant moves to bar all testimony, evidence and arguments regarding the confidential

mediation in the underlying litigation, including but not limited to all mediation communications.

The parties agree that evidence regarding United Fire’s response to the offers and demands during




                                            Page 3 of 5
Case 3:15-cv-01323-SMY Document 145 Filed 03/26/21 Page 4 of 5 Page ID #1817




mediation are relevant to Plaintiffs’ fiduciary duty and bad faith claims. Accordingly, the motion

is DENIED as to that evidence.

       The issue appears to the admissibility of statements made by the mediator, Ret. Judge

Daniel Stack, warning United Fire they would have a bad result in the underlying litigation. The

Court agrees with Plaintiff that neither the Illinois Uniform Mediation Act’s provisions regarding

confidentiality (710 ILCS 35 et seq.) nor the Mediation Agreement between the parties in the

underlying case have application in this case – litigation between United Fire and its insured,

Thiems. That said, Judge Stack’s statements are problematic. First, Judge Stack has not been

disclosed as an expert witness, and his statements would constitute expert opinion testimony.

Secondly, the probative value of this evidence, if any, is substantially outweighed by the danger

of unfair prejudice, confusion of the issues, and/or misleading the jury, and therefore is subject to

exclusion under FRE 403. Accordingly, the motion is GRANTED with respect to any statements

or communications of Judge Stack made during the mediation in the underlying case.

                               Defendant’s Motion in Limine No. 2

   Defendant moves to bar all testimony of Plaintiffs’ disclosed expert Gary Fye. The Motion is

DENIED pursuant to this Court’s Order at Doc. 143.

                               Defendant’s Motion in Limine No. 3

       Defendant moves to bar testimony of Plaintiffs’ disclosed expert Gary Fye regarding

Defendant’s purported intent, motive or opinion as such testimony is unsubstantiated and improper

expert testimony. Specifically, Defendants assert that Fye should not be permitted to testify

regarding any opinion that (1) United Fire “seems to blame its own attorneys for not asking

permission to or authority to settle”; (2) United Fire “wanted to subject Thiems to punitive

damages”; and (3) United Fire “acted in its own economic self-interest.” The statements are



                                             Page 4 of 5
Case 3:15-cv-01323-SMY Document 145 Filed 03/26/21 Page 5 of 5 Page ID #1818




speculative, inflammatory, and not the proper subject of expert testimony.         The motion is

GRANTED.

                              Defendant’s Motion in Limine No. 4

       Defendant moves to exclude all testimony, evidence and arguments regarding Defendant’s

employee bonus programs. There is no evidence correlating any benefit, bonus or incentive plan

to the handling of the specific claim at issue in this case. Thus, evidence and argument regarding

the existence of such a program is irrelevant, immaterial and would only serve as an invitation for

the jury to engage in improper speculation. Accordingly, the motion is GRANTED.

                              Defendant’s Motion in Limine No. 5

       Defendant moves to exclude all testimony, evidence, and arguments regarding claims other

than the claim that was the subject of the underlying lawsuit. Any testimony or evidence regarding

claims other than the claim giving rise to the underlying lawsuit are irrelevant, immaterial and

highly prejudicial. The motion is GRANTED.

       IT IS SO ORDERED.

       DATED: March 26, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 5 of 5
